DETAILED ACTION
Claims status
In the amended application filed on 12/18/2020, claims 11-15 were cancelled, and claims 1-10, and 16-20 are currently pending for the examination. The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 

Claims 1-10, and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the U.S. Patent # 10,383,094. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1-10, and 16-20; the claims 1-10, and 16-20 recite limitations substantially the same as in the U.S. Patent # 10,383,094. These limitations are fully covered by the claims of the U.S. Patent # 10,383,094.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the U.S. Patent # 10,383,094.

Instant Application:16/423,938
U.S. Patent # 10,383,094
1. A communication method of a terminal, the method comprising: 
receiving control information including an offset and resource information of data; receiving the data based on the resource information; 

transmitting the feedback information using the resource, wherein the control information is received in an Enhanced-Physical Downlink Control CHannel (E-PDCCH).

6. A communication method of a base station, the method comprising: 
transmitting control information including an offset and resource information of data; transmitting the data; and receiving feedback information for the data, wherein a resource for the feedback information is determined based on the offset and antenna port, wherein the control information is transmitted in an Enhanced-Physical Downlink Control CHannel (E-PDCCH).

16. A base station comprising: 
a transmitter configured to transmit control information including an offset and resource information of data, and to transmit the data; and 
a receiver configured to receive feedback information for the data; wherein a resource for the feedback information is determined based on the offset and antenna port, and wherein the control information is transmitted 

receiving control information including an offset and resource information of data;
receiving the data based on the resource information;

transmitting the feedback information using the resource, wherein the control information is received in an enhanced-physical downlink control channel (E-PDCCH).

6. A communication method of a base station, the method comprising:
transmitting control information including an offset and resource information of data;
transmitting the data; and
receiving feedback information for the data,
wherein a resource of the feedback information is determined based on the offset,
wherein the control information is transmitted in an enhanced-physical downlink control channel (E-PDCCH).

16. A base station comprising:
a transmitter configured to transmit control information including an offset and resource information of data, and to transmit the data; and
a receiver configured to receive feedback information for the data;
wherein a resource for the feedback information is determined based on the offset,





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.

Claims 1-10, and 16-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Seo et al. (US 2012/0039285 A1).
Regarding claim 1; Seo discloses a communication method of a terminal, the method comprising:
receiving control information (See Fig. 6: PDCCH Control Region Information; Para. [0068]) including an offset (See Fig. 13 and 14: Offset index; Para. [0130]) and resource information of data (See Fig. 15: Resource Index; Para. [0130]);
receiving the data based on the resource information (See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]),
determining a resource of feedback information for the data based on the offset (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]) and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); and
See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]), wherein the control information is received in an Enhanced-Physical Downlink Control CHannel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]).
[Examiner’s note: Seo’s PDCCH is also capable to carry the Control Information as intended using of E-PDCCH recited in the claim. Thus, Seo’s teaching of using PDCCH meets the claim. See ¶. [0056], [0066], and [0068] for more detail.]

Regarding claim 2; Seo further discloses the method wherein the determining of the resource of feedback information comprises:
determining the resource of the feedback information based on the following equation:
n PUCCH,0 (1) =n CCE +N PUCCH (1) +l+N offset (See Figs. 15 and 16; Para. [0128]-[0130])
wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset.

Regarding claim 3; Seo teaches the method wherein the first value is an index of a first Control Channel Element (CCE) used for transmission of the control information (See Figs. 11-12: ¶. [0110-0111]).

Regarding claim 4; Seo teaches the method wherein the offset is included in an offset field of the control information (See Fig. 16: ¶. [0131-0134]).

Seo teaches the method wherein the feedback information is ACKnowledgment (ACK)/ Negative ACKnowledgment (NACK) information (See Fig. 10: ¶. [0100]).

Regarding claim 6; Seo discloses a communication method of a base station, the method comprising:
transmitting configured to transmit control information including an offset and resource information of data, and transmitting the data (See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]); and
receiving feedback information for the data (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]);
wherein a resource for the feedback information is determined based on the offset (See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]), and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); wherein the control information is received in an Enhanced-Physical Downlink Control CHannel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]).
[Office’s note: Seo’s PDCCH is also capable to carry the Control Information as intended using of E-PDCCH recited in the claim. Thus, Seo’s teaching meets the claim. See ¶. [0056], [0066], and [0068] for more detail.]

Regarding claim 7; Seo further discloses the method wherein the determining of the resource of feedback information comprises:
determining the resource of the feedback information based on the following equation:
PUCCH,0 (1) =n CCE +N PUCCH (1) +l+N offset (See Figs. 15 and 16; Para. [0128]-[0130])
wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset.

Regarding claim 8; Seo teaches the method wherein the first value is an index of a first Control Channel Element (CCE) used for transmission of the control information (See Figs. 11-12: ¶. [0110-0111]).

Regarding claim 9; Seo teaches the method wherein the offset is included in an offset field of the control information (See Fig. 16: ¶. [0131-0134]).

Regarding claim 10; Seo teaches the method wherein the feedback information is ACKnowledgment (ACK)/ Negative ACKnowledgment (NACK) information (See Fig. 10: ¶. [0100]).

Regarding claim 16; Seo discloses a base station comprising:
a transmitter configured to transmit control information including an offset and resource information of data, and to transmit the data (See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]); and
a receiver configured to receive feedback information for the data (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]);
See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]) and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); wherein the control information is received in an Enhanced-Physical Downlink Control CHannel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]).
[Office’s note: Seo’s PDCCH is also capable to carry the Control Information as intended using of E-PDCCH recited in the claim. Thus, Seo’s teaching meets the claim. See ¶. [0056], [0066], and [0068] for more detail.]

Regarding claim 17; Seo further discloses the terminal wherein the determining of the resource of feedback information comprises:
determining the resource of the feedback information based on the following equation:
n PUCCH,0 (1) =n CCE +N PUCCH (1) +l+N offset (See Figs. 15 and 16; Para. [0128]-[0130])
wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset.

Regarding claim 18; Seo teaches the terminal wherein the first value is an index of a first Control Channel Element (CCE) used for transmission of the control information (See Figs. 11-12: ¶. [0110-0111]).

Regarding claim 19; Seo teaches the terminal wherein the offset is included in an offset field of the control information (See Fig. 16: ¶. [0131-0134]).

Regarding claim 20; Seo teaches the terminal wherein the feedback information is ACKnowledgment (ACK)/ Negative ACKnowledgment (NACK) information (See Fig. 10: ¶. [0100]).


Response to Arguments
In response to the amendment as filed on 12/18/2020, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-10, and 16-20 have been considered but they are not persuasive.
Arguments:
Applicant argued that “In parent U.S. Patent Application Ser. No. 14/223,225, the Office acknowledges that Seo fails to teach or suggest that the control information is received in an enhanced-physical downlink control channel (E-PDCCH). Further, on page 3 of the Board Decision of February 14, 2019, in connection with parent U.S. Patent Application Ser. No. 14/223,225, the Office confirms the above by stating “Examiner finds that Seo teaches receiving control information in a physical downlink control channel (PDCCH), but does not disclose that the control information is received in an enhanced-physical downlink control channel (E-PDCCH).”
Examiner’s Response:
In response to the above arguments, Examiner respectfully disagrees because, in accordance with MPEP section 2111, the claims are examined and given their broadest reasonable interpretation consistent with the specification by one of ordinary skilled in the art. The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). In other words, the claims are reviewed case by case or application by application subject matters. No comment shall be made upon previous applications or patents. An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim in this current application.
an enhanced-physical downlink control channel (E-PDCCH)…” as recited in claims 1, 6 and 16, Examiner further disagrees based on the following reasons:
Seo discloses a communication method of a terminal, the method of receiving control information (See Fig. 6: PDCCH Control Region Information; Para. [0068]) including an offset (See Fig. 13 and 14: Offset index; Para. [0130]) and resource information of data (See Fig. 15: Resource Index; Para. [0130]); receiving the data based on the resource information (See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]),
determining a resource of feedback information for the data based on the offset (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]) and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); and transmitting the feedback information using the resource (See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]), wherein the control information is received in an Enhanced-Physical Downlink Control CHannel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]). 
Office’s note: Seo’s PDCCH is also capable to carry the Control Information as intended using of E-PDCCH recited in the claim. Thus, Seo’s teaching of using PDCCH meets the claim. See ¶. [0056], [0066], and [0068] for more detail. [Emphasis Added.]
In view of the above reasoning, Seo successfully teaches each and every limitation of the claimed elements. Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall still be maintained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416